TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00039-CV



                                Tower Car Wash, Inc., Appellant

                                                  v.

                                  Westport Group, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-506-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This appeal was stayed for bankruptcy proceedings on March 26, 2014. The parties

have notified the Court that the bankruptcy court granted their joint motion to compromise appellee

Westport Group, Inc.’s claims against appellant Tower Car Wash, Inc. See Tex. R. App. P. 8.3(a).

The bankruptcy court ordered the parties to submit an agreed motion to this Court to dismiss with

prejudice all appeals by either party in this cause number. Accordingly, the parties have filed a joint

motion to dismiss this appeal by agreement. See Tex. R. App. P. 42.1(a)(2). We grant the motion

and dismiss the appeal. See id.
                                          __________________________________________

                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Joint Motion

Filed: March 27, 2015




                                             2